Citation Nr: 1735120	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-26 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.

3.  Entitlement to a rating higher than 10 percent prior to September 22, 2008, and from April 1, 2009, to August 11, 2010, and higher than 20 percent thereafter, for status post chondroplasty of the right knee. 

4.  Entitlement to an extension of the temporary total rating beyond March 2009 for the right knee.  

5.  Entitlement to a rating higher than 10 percent prior to September 1, 2008, and compensable thereafter, for left knee patellofemoral syndrome, including whether the reduction from 10 percent to noncompensable was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from February, July, and November 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2016, the Board remanded these issues for additional development.  The development pertaining to the knees was substantially completed, and all issues were returned to the Board in April 2017.  The Board notes that, in February 2017, the Veteran's representative signed a waiver of the 30-day waiting period, indicating that there was no additional evidence to submit, and asking that the case be forwarded to the Board for expedited processing.

In this decision, the Board is restoring the Veteran's 10 percent rating for the left knee.  As well, the Board is granting an earlier effective date for the Veteran's 20 percent rating for right knee under DC 5014-5257.  Separate ratings are also assigned to each knee.  His claim for an extended temporary total rating is denied.  The development regarding the hearing loss claims has not been substantially completed, therefore those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran continued to have severe post-operative residuals in April 2009 and later from his right knee patella chondroplasty and OATS procedure.

2.  His left knee patellofemoral syndrome did not improve.

3.  His right knee has been moderately unstable for the entire period on appeal.  It shows symptoms of effusion, locking, and painful motion, since February 2008.  

4.  His left knee joint is painful due to his service-connected disability, and has been for the entire period on appeal; however, he does not have any degrees of limited extension or limited flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria are not met for an extension of temporary total rating due to convalescence beyond the initially assigned six-month period.  38 C.F.R. § 4.30 (2016).

2.  The reduction from 10 percent to noncompensable for left knee patellofemoral syndrome was not proper; the rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5099-5019 (2016).

3.  The criteria are met for an effective date of November 29, 2007, for the grant of 20 percent for the right knee under DC 5014-5257.  The criteria are met for a separate 20 percent rating under DC 5258 since February 6, 2008.  The criteria are met for a 10 percent rating for painful limited flexion, effective November 29, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5014, 5257, 5258, 5261 (2016).

3.  A rating in excess of 10 percent for left knee limitation of motion is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board notes that this issue was remanded in February 2016 to give the Veteran the opportunity to supplement the record, and no response was received, aside from the waiver submitted in February 2017.  Further, he did not attend a VA examination scheduled for these issues, and did not provide explanation for missing it nor make any request that it be rescheduled.  This evidence may have been crucial to the outcome of his claim, but the duty to assist is not a one-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As there has been ample opportunity for the Veteran to show evidence in support of his left and right knee claims, the Board is satisfied that the record is adequately developed for adjudication on the merits.



Temporary total rating for the right knee under Section 4.30

The Veteran had a right knee patella chondroplasty and mini-open OATS (osteoarticular transfer system) procedure on September 22, 2008, and was thereafter awarded a six-month period of convalescence (through the end of March 2019) under 38 C.F.R. § 4.30 wherein he was awarded a temporary 100 percent rating.  

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  Entitlement is warranted when surgery necessitates at least one month of convalescence, or when there exist severe postoperative residuals.  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there still exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  

The Board considered whether his period of convalescence should be extended beyond the initial six-month period.  In order to meet the criteria for an extension, he must have been experiencing severe post-operative residuals.  

The record does not show that he had severe post-operative residuals continuing into April 2009.  Indeed, on March 18, 2009, the Veteran reported improvement in his knee, with no recent effusion or catching sensation, although he still had occasional pain.  His doctor noted the incision was well-healed, there was no effusion, no instability, and only minimal tenderness.  His doctor indicated he was progressing well, and would have a follow up in 24 weeks.  There is no evidence suggesting that weight-bearing on the knee was still prohibited at that time, or that he had an incompletely healed surgical wound, or that the joint required mobilization, or that he was confined to his home, or that he had any other symptoms that would qualify as "severe."  See 38 C.F.R. § 4.30(a)(2).  

The Veteran and his wife have argued that the Veteran had severe post-operative residuals, including a rash and severe swelling.  These symptoms, however, were within the first six months following his surgery, when he was being compensated with a temporary total rating due to the surgery.  The record shows these symptoms were no longer present by April 2009.  

They have argued that VA was negligent in failing to provide him with physical therapy, and that he is worse because of that.  To the extent that his right knee has additional disability, all of his symptoms are already service-connected, and a discussion of the applicable ratings is discussed below.  

The Veteran has argued that the evidence shows that his treating physicians opined that he would be unable to perform active work activities for 12 months and that it would be 12 months before the Veteran would be able to return to any heavy lifting, work, or athletic activity (see VA treatment record dated October 10, 2008, and October 2008 medical statement by Dr. C.B.).  Being unable to perform "active" or "heavy" work activities is insufficient on its own, without evidence of severe postoperative residuals, to warrant an extension of the temporary total rating under Section 4.30.  

Rating reduction for the left knee

The Veteran contends that the reduction of the rating assigned to his left knee from 10 percent to noncompensable, effective in September 2008, was improper.  The Board agrees, and will restore the Veteran's 10 percent rating.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.
 
The Board finds that the evidence does not show an actual change in his disability, or that there has been an improvement in the functionality of his left knee.  At the August 2004 VA examination, his left knee showed normal range of motion, from 0 to 140 degrees, which he also showed at the February 2008 VA examination.  Tests for instability and stability were normal at both examinations.  At the August 2004 VA examination, however, the examiner appeared to document a more detailed historical background of the Veteran's complaints of pain; whereas, the February 2008 VA examiner did not document the Veteran's complaints, aside from noting that the Veteran said his right knee was more painful than his left knee, which appears to be the basis for his reduction.  The Veteran sent in a statement in March 2008 asserting that he complained of pain in his left knee during that examination.  He continued to testify to left knee pain at his November 2015 hearing.  

The above evidence does not show a sustained or actual improvement in his disability.  The medical evidence does not show a change in his symptoms, thus the rating reduction is very likely based on the February 2008 VA examiner's lack of documentation of symptoms of pain.  This was inappropriate on the part of the rater, as there was other contemporaneous evidence showing pain.  Further, treatment records continue to show pain in the left knee.  There is no indication that his left knee's ability to function under the ordinary conditions of life and work has improved.  Brown, supra.  Accordingly, the reduction in rating was not proper, and his 10 percent rating for the left knee is restored.

Increased ratings for the right and left knees

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
 
The Veteran's right knee is currently staged, and rated under DC 5014-5257, for osteomalacia causing recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DCs 5014, 5257; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  It is rated as 10 percent disabling prior to September 22, 2008, followed by a period of a temporary total rating for convalescent purposes, and then his 10 percent rating was continued from April 1, 2009, to August 11, 2010, and finally rated as 20 percent disabling from August 12, 2010, onward.  38 C.F.R. § 4.71a.  

His left knee is rated at 10 percent under DC 5099-5019, for left knee patellofemoral syndrome rated as bursitis.  Id., DC 5019; see also 38 C.F.R. § 4.27.

He asserts that he is entitled to higher ratings.  Specifically, he argues that the damage to his right knee is more extensive than reflected in his disability rating.  He complains of constant pain and daily stiffness, and that he cannot stand or walk for long periods of time.  He reports having to miss work, but no specifics on the frequency or duration of time lost has been received.   He has not made any specific assertions regarding the left knee.

The Board will address the relevant diagnostic codes in sequential order.  

Neither knee is ankylosed, therefore DC 5256, pertaining to ankylosis, is not for application.  

In regard to ratings under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  

The Board notes the right knee rating under DC 5014-5257 was increased by the AOJ during the pendency of this claim from 10 to 20 percent, with an effective date of August 12, 2010.  The AOJ found that date appropriate because that was when their records show he filed his claim for an increase.  38 C.F.R. § 3.400.  However, as of August 2010, his right knee claim had already been pending for a number of years.  Accordingly, in applying the benefit of the doubt, the Board will employ the same reasoning as the AOJ, and finds that the effective date for his 20 percent rating should be from the date of his claim, which in this case the Board finds to be November 29, 2007, when the Veteran responded and disagreed to an October 2007 AOJ decision enacting a rating reduction of the knees.  He had not made a claim prior to that; rather, a periodic examination was scheduled, which he missed, leading to the rating reduction.  Accordingly, the Veteran's 20 percent for his right knee is assigned for the entire period on appeal (with the exception of the time period where he was rated at 100 percent).

The Board does not find that the evidence shows or suggests that the Veteran has severe subluxation or instability of the right knee.  Indeed, at the most recent VA examination in October 2010, he complained of instability and that his knee would "give way," but objective diagnostic tests for these symptoms were normal.  The examiner found his ligaments to be tight.  They were also noted to be tight at the September 2009 VA examination.  His VA treatment records do not show any objective test results of instability, but do show his complaints.  The Board is satisfied that the evidence shows moderate symptoms of instability and subluxation, but without objective evidence showing it at all, finds that the evidence more closely approximates the criteria for moderate over severe.  38 C.F.R. § 4.71a, DC 5257. 

The evidence does not show left knee instability or subluxation, therefore a separate rating under DC 5257 is not warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In regard to ratings under DC 5258, a 20 percent rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent rating is warranted when there are symptoms after the semilunar cartilage is removed.  38 C.F.R. § 4.71a, DCs 5258, 5259.

The evidence shows the Veteran had slight effusion in the right knee on MRI and X-ray testing in February and December 2008.  His wife, a registered nurse, identified crepitation in his knee in a July 2009 statement, which the Board finds closely approximates the criteria for "locking" episodes.  At the October 2010 VA examination, he complained of locking and pain.  Effusion was not identified, but swelling was.  Based on this evidence, the Board finds that a separate rating under DC 5258 is warranted for the right knee.  Id.  The effective date is February 6, 2008, the date of the MRI that showed effusion.  38 C.F.R. § 3.400(o).  This is on a facts-found basis.

The left knee has not shown any symptoms of locking or effusion, or symptoms that closely approximate these symptoms.  Accordingly, a rating under DC 5258 is not warranted for the left knee.  Esteban, supra.  He has not had a meniscectomy, therefore a rating under DC 5259 is not warranted.  38 C.F.R. § 4.71a, DCs 5258, 5259.

His left knee has also shown some limited flexion.  At the October 2010 VA examination, his flexion was limited to 130 degrees.  He has also complained of having pain in the left knee, which has increased in the last few years.  His range of motion measurements are noncompensable, but the Board finds he is entitled to the 10 percent rating he is already receiving, but no higher.  The Board does not find any evidence that shows or suggests that his left knee has functional loss that results in flexion limited to 30 degrees or less.  Accordingly, a 20 percent rating for limited flexion of the left knee is not warranted.  Id.  

His right and left knee extension have consistently been normal, and there is no suggestion otherwise, therefore a rating under DC 5261 is not warranted.  

The evidence does not show or suggest that the Veteran has impairment of the tibia and fibula or genu recurvatum.  Accordingly, separate ratings under DCs 5262 and 5263 are not warranted.


ORDER

The reduction of the Veteran's left knee rating from 10 percent to noncompensable was improper, and his 10 percent rating under DC 5099-5019 is restored as of the date it was reduced.

The claim of entitlement to an extension of his temporary total rating under 38 C.F.R. § 4.30 is denied.

An effective date of November 29, 2007, is granted for the assignment of a 20 percent rating under DC 5014-5257 for the right knee.

A separate 20 percent rating is granted under DC 5258 for the right knee, effective from February 6, 2008.

A rating in excess of 10 percent for painful limited motion of the left knee is denied.


REMAND

The remaining claims require still additional development.

In regard to his hearing loss, the Veteran failed to attend the scheduled VA examination following the Board's February 2016 remand.  He has not offered any reason for not attending this examination.  However, records that were obtained in conjunction with the development of these claims show that his hearing loss in the left ear reached the level of disabling for VA purposes in July 2010.  An opinion on whether this hearing loss is related to his service must be obtained.

The rating assigned to his right ear hearing loss is inextricably intertwined with whether service connection is warranted for left ear hearing loss.  He has indicated, previously, that his hearing loss had increased in severity.  Accordingly, he will be given another opportunity to have his right ear hearing loss assessed by a VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate examination for a report on the current severity of his hearing loss.  The examiner is also asked for an opinion on whether it is as likely as not (50 percent or greater probability) that left ear hearing loss is caused by his service or caused or aggravated by his right ear hearing loss or tinnitus.  ("Aggravated" means any increase in severity that is beyond the normal progression of the disability.)  

If the Veteran attends the examination, conduct a hearing test.

The VA treatment records show he had left ear hearing loss that is disabling for VA purposes as of July 26, 2010.  Accordingly, if the Veteran does not attend the examination, the examiner is asked to render an opinion on whether the left ear hearing loss is related to service.  He has asserted that he was approximately 100 feet away from an explosion while in service, and experienced reduced hearing for a number of days thereafter.  He also has tinnitus and right ear hearing loss that are already found to be related to service.  His audiograms show that both right and left ear hearing loss have increased in severity over the years, especially in the 3000 and 4000 Hertz range.  The examiner is asked to comment on these facts when rendering the medical nexus opinion. 

The examiner is also asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


